Order, Supreme Court, New York County (Stanley L. Sklar, J.), entered November 28, 2003, which, inter alia, granted defendants-respondents’ motion insofar as to dismiss plaintiff mother’s claims against them, unanimously affirmed, without costs.
*152Plaintiff mother did not file a timely notice of claim and did not seek leave to file a late notice of claim prior to the expiration of the applicable statutory period. Her claims against defendants-respondents were thus properly dismissed (see Hall v City of New York, 1 AD3d 254 [2003]). Contrary to plaintiffs’ argument, there do not exist the sort of exceptional circumstances upon which the Health and Hospitals Corporation defendants might be estopped from raising plaintiffs’ failure to file a timely notice of claim as a ground for dismissal (cf. Bender v New York City Health & Hosps. Corp., 38 NY2d 662 [1976]). Concur—Buckley, P.J., Andrias, Sullivan, Ellerin and Williams, JJ.